Citation Nr: 1506317	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  13-01 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1975.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in September 2012.  The RO issued a Statement of the Case (SOC) in November 2012.  In December 2012, the Veteran filed his Substantive Appeal (in lieu of Form 9).  Thus, the Veteran perfected a timely appeal of this issue.

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran maintains that he was exposed to engine noise while performing his job in the engine room of the USS HANK DD702, was exposed to weaponry fire and accidental exposure while serving aboard the USS PERRY in 1972, and complained of diminished hearing in service due to such noise exposure.  Thus, the Veteran contends that he now has bilateral hearing loss as a result of having been exposed to loud noise during service.

The Veteran's DD Form 214 reveals that his military occupational specialty was of a ship fitter in the United States Navy.  This service record also confirms that the Veteran was awarded the Combat Action Ribbon, which indicates the Veteran's exposure to combat service.  The Board finds that the Veteran's accounts of in-service noise exposure to be consistent with the circumstances, conditions, and hardships of his military service.  Thus in accordance with 38 U.S.C.A. § 1154(b) (West 2014), the Board determines that the information of record contains satisfactory lay and other evidence establishing that the Veteran was exposed to loud noise during active duty service.  Id.

The service treatment records show that in June 1972, the Veteran complained of hearing loss in the left ear.  An ears, nose, and throat (ENT) consultation was performed in June 1972, the results of which were normal, as was the audiology examination.  When the Veteran was examined in August 1975 for separation from service, he complained of ear, nose, and throat trouble, but denied hearing loss.  A clinical evaluation of the ears was normal, as was his hearing acuity which showed audiometric testing within normal limits and 15/15 for whispered or spoken voice.

By comparison, the Veteran's audiometric test results at enlistment in July 1971 and at separation in August 1975 indicate no shift in his hearing acuity at the applicable frequencies in the right ear during service.  With respect to the left ear, however, the Veteran's audiometric test results at enlistment and at separation indicate a 5-decibel decrease in his hearing acuity at 500, 2000, 3000, and 4000 Hertz, thereby indicating an upward shift in his hearing acuity in the left ear at separation.

The evidence of record does not establish that the Veteran currently has a right ear hearing loss disability within VA standards; it does establish that he currently has a left ear hearing loss disability within VA standards; and it does indicate that he has a current diagnosis of bilateral high frequency sensorineural hearing loss.  See 38 C.F.R. § 3.385 (2014); VA Audiology Examination Report, dated March 2012; VA Otolaryngology Consultation Report, dated April 2009.

A March 2009 VA audiology consultation report discloses that the Veteran's hearing in both ears was tested.  The audiology consult note indicates that an audiogram may be viewed under the "Audiometric Display" in the CPRS TOOLs menu, and that the speech audiometric results may be viewed by clicking "Table 1" above the display audiogram.  The audiogram and speech recognition scores were not provided in the text of the consult note and do not appear to have been associated with the Veteran's paper or paperless claims file.  Similarly, the February 2014 Supplemental SOC (SSOC) refers to a January 2014 VA examination in the Evidence section.  This report of VA examination is not currently of record in the Veteran's paper or paperless claims file.  Thus, this outstanding evidence would be pertinent to a determination of whether there is a presently existing right ear hearing disability within VA standards; or, whether a hearing disability, which is found to exist in either ear, is related to service.

Accordingly, the Board cannot fully and fairly evaluate the Veteran's claim of entitlement service connection for bilateral hearing loss without a copy of these audiometric results and speech recognition scores.  Upon remand, a copy of the March 24, 2009, VA audiogram and speech recognition scores, and a copy of the January 2014 examination report, as it is referenced in the SOC for the claim currently on appeal, must be obtain by the AOJ in accordance with the procedures prescribed in 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Additionally, a November 2013 VA Medical Center (VAMC) treatment record on the Veteran's Virtual VA claims file refers to recent private audiological treatment.  The VA physician states that he will make attempts to obtain these recent private treatment records before the Veteran's upcoming VA examination in November 2013.  To date, no such private treatment records have been obtained.  The most recent pertinent private treatment records in the claims file are dated in December 2011.  Accordingly, on remand, attempts to obtain these recent and pertinent private treatment records should be made by the AOJ.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1).

Finally, a VA medical opinion is also necessary before the issue of service connection for bilateral hearing loss can be decided on the merits.  In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, even though a hearing disability within VA standards may not have been demonstrated at separation, a claimant may still establish service connection for hearing loss on the basis of evidence showing that a current hearing disability (within VA standards) is related to an injury or disease suffered in service.  Id. at 164.

In this case, the Veteran was afforded a VA audiological examination in March 2012.  At that time, the VA examiner determined that the Veteran has bilateral sensorineural hearing loss, but only has sufficient hearing loss in the left ear to qualify as a disability under the VA regulations.  38 C.F.R. § 3.385.  The VA examiner concluded that the Veteran's bilateral hearing loss was not due to his active military service, because his hearing was within normal limits at entry and separation from the military service.  The examiner did not address the Veteran's in-service noise exposure from his job in the engine room on the USS HANK, or his exposure to weaponry and gun fire on board the USS PERRY during combat duty.  Also, the examiner did not address the three complaints of left ear hearing loss during service (in June 1972), or the 5-decibel upward shift in the Veteran's left ear hearing at some of the applicable frequencies between the military entry and exit examinations.  The March 2012 VA opinion provides no discussion of these factors, especially in regards to the current left-ear hearing disability.  Moreover, the Veteran was provided another VA audiological examination in November 2013, but the VA examiner did not provide an etiology opinion concerning the bilateral hearing loss.

Accordingly, the Board is of the opinion that another examination, to include a medical opinion, by a VA examiner is needed regarding the existence and etiology of a hearing disability within VA standards, which is found to exist in either ear.  The Board needs this opinion to fairly decide the Veteran's claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2014); see also 38 C.F.R. § 4.2 (2014) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

The Veteran is hereby notified that it is his responsibility to report for any examination scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file a copy of the outstanding March 24, 2009, audiogram and speech audiometric results from the VA Medical Center in Augusta, GA (which was signed by F.M.M, Audiologist); and a copy of the January 2014 VA examination, as described in the February 2014 SSOC.  With respect to the March 24, 2009, VA audiogram, the AOJ is asked to request a translation of the graphical displays of the audiogram test results that have not been converted to an appropriate numerical form, to include a specific breakdown of the pure tone threshold, in decibels, for each ear, at the applicable frequencies (500, 1000, 2000, 3000, and 4000 Hertz).  All records and/or responses should be associated with the claims file.

If no additional medical records are is located, a written statement to that effect should be requested for incorporation into the record.

2.  Contact the Veteran and obtain the name and address of his private physician who has recently treated him for his bilateral hearing loss (which was referenced in a November 2013 VA Medical Center treatment record).  If the Veteran provides the appropriate authorization, then obtain the private audiological treatment records and associate them with the claims file.

If no additional medical evidence is located, a written statement to that effect should be requested for incorporation into the record.

3.  Schedule the Veteran for a VA audiology examination in order to determine the existence and etiology of any current hearing disability, which exist in either ear.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire paper and paperless claims file, including a copy of this REMAND, should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

The examiner is asked to render an opinion that addresses the following questions:

Note: Based on the record evidence, the hearing status for the left and right ears is not the same.  In this regard, the examiner is asked to provide one medical opinion that addresses the left ear, and a separate medical opinion that addresses the right ear.

Left ear:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's current left-ear hearing disability (within VA standards) is causally related to in-service noise exposure from his job as a ship fitter in the engine room on the USS HANK, and from weaponry and gun fire on board the USS PERRY during combat duty?

In making this assessment, the examiner should consider: (1) the June 1972 service treatment records noting the Veteran's complaints of left ear hearing loss and audiology examination results; (2) the Veteran's accounts of military noise exposure from his job as ship fitter in the engine room and from weaponry and gun fire; (3) the significance, if any, of the August 1975 separation audiometric scores showing a 5-decibel decline in left ear hearing at the 500, 2000, 3000, and 4000 frequency levels during service; and (4) the significance, if any, of the normal audiometric results for the left ear (at separation) in August 1975.

The reasons and bases for each opinion are to be fully explained with a complete discussion of the lay and medical evidence of record and sound medical principles, which reasonably explain the medical guidance in the study of this case.

Right ear:

If, and only if, the record evidence establishes that the Veteran has a current right-ear hearing disability within VA standards, then the examiner should provide an opinion that addresses the following: is it at least as likely as not (50 percent or greater probability) that the Veteran's current right-ear hearing disability (if within VA standards) is causally related to in-service noise exposure from his job as a ship fitter in the engine room on the USS HANK, and from weaponry and gun fire on board the USS PERRY during combat duty?

In making this assessment, the examiner should consider: (1) the Veteran's accounts of military noise exposure from his job as ship fitter in the engine room and from weaponry and gun fire; (2) the significance, if any, of the August 1975 separation audiometric scores showing no decibel decline in right ear hearing in all recorded threshold levels during service; and (3) the significance, if any, of the normal audiometric results for the right ear (at separation) in August 1975.

The reasons and bases for each opinion are to be fully explained with a complete discussion of the lay and medical evidence of record and sound medical principles, which reasonably explain the medical guidance in the study of this case.

4.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran a SSOC.  Afford him the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




